United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       December 23, 2005

                                                                  Charles R. Fulbruge III
                                No. 05-20256                              Clerk
                              Summary Calendar




JIM AMIR MOLIN, also known as Bendavid,

                                           Plaintiff-Appellant,

versus

HARRIS COUNTY JAIL; J. W. HUGHES, Deputy; KELLY, Doctor;
BOETIGER, Deputy; J. LEWIS, Deputy; RIED, Sergeant,

                                           Defendants-Appellees.



                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                           No. 4:05-CV-61
                        --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      Jim Molin appeals the dismissal of his 42 U.S.C. § 1983 action

under 28 U.S.C. § 1915(e)(2)(B).          Molin contends that the defen-

dants used excessive force against him on numerous occasions and

were deliberately indifferent to his serious medical conditions.

      On appeal, Molin summarily reiterates his allegations that he



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
was assaulted by Deputy Lewis on March 26, 2003, and by “officers”

in May and August 2003.   Molin alleges that, despite his requests

for medical treatment, defendants failed to provide treatment for

over two weeks.

     Molin provides no analysis of the district court’s reasoning

or citations to any authority in support of his bare assertions

that the court erred in dismissing his claims; he merely disagrees

with the court’s conclusions related to his deliberate indifference

claims.   Essentially, Molin’s brief does little more than state

that he was given the wrong or delayed treatment and was repeatedly

assaulted, though he admits he cannot prove the assaults.

     Although pro se briefs are liberally construed, even pro se

litigants must brief arguments to preserve them. Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).    Molin’s brief fails to sat-

isfy the requirements of FED. R. APP. P. 28(a)(9), which requires an

argument, with “contentions and the reasons for them, with ci-

tations to the authorities and parts of the record on which the

appellant relies” and “for each issue, a concise statement of the

applicable standard of review.”

     General arguments giving only broad standards of review and

not citing to specific errors are insufficient to preserve issues

for appeal.   Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).    Moreover, when an appellant fails

to identify error in the district court’s decision, it is as if he

had not appealed that judgment.    Id.   This court “will not raise
and discuss legal issues that . . . [Molin] has failed to assert.”

Id.

      Under the standard set forth in Brinkmann and Yohey, Molin has

not adequately briefed any issue for this court’s review.   His ap-

peal has no arguable merit and is frivolous.    See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).    It is therefore DISMISSED.

See 5TH CIR. R. 42.2.

      The dismissal of this appeal as frivolous counts as a strike

under 28 U.S.C. § 1915(g), as does the district court’s dismissal

of the complaint.    See Adepegba v. Hammons, 103 F.3d 383, 385-88

(5th Cir. 1996).    Molin is CAUTIONED that if he accumulates three

strikes under 28 U.S.C. § 1915(g), he will not be able to proceed

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under im-

minent danger of serious physical injury.

      APPEAL DISMISSED; SANCTION WARNING ISSUED.